1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   TYRELL SALAZAR,                                     Case No.: 3:19-cv-0348-MMA-WVG
     CDCR #AC-4902,
12
                                        Plaintiff,       ORDER: (1) GRANTING PLAINTIFF
13                                                       LEAVE TO PROCEED IN FORMA
                          vs.                            PAUPERIS; (2) DISMISSING
14
     E. MONTEJANO; J. PADILLA;                           COMPLAINT FOR FAILING TO
15   F. PERDOMO; G. OSUNA,                               STATE A CLAIM PURSUANT TO 28
                                                         U.S.C. § 1915(e)(2) AND § 1915A(b);
16                                   Defendants.         AND (3) DENYING MOTION FOR
17                                                       EXTENSION OF TIME AS MOOT
                                                         [Doc. No. 7]
18
19
20
21
22         Plaintiff Tyrell Salazar, a prisoner currently incarcerated at Centinela State Prison
23   (“CEN”) in Imperial, California, and proceeding pro se, has filed a civil rights complaint
24   (“Compl.”) pursuant to 42 U.S.C. § 1983. See Doc. No. 4. Plaintiff has not prepaid the
25   civil filing fee; instead he has a certified copy of his inmate trust account statement which
26   the Court has liberally construed as a Motion to Proceed In Forma Pauperis (“IFP”)
27                                                   1
                                                                              3:19-cv-0348-MMA-WVG
28
1    pursuant to 28 U.S.C. § 1915(a). See Doc. No. 3. In addition, Plaintiff has filed a motion
2    seeking an extension of time to file a Motion to Proceed IFP. See Doc. No. 7.
3    I.    Plaintiff’s Motion to Proceed IFP
4          All parties instituting any civil action, suit or proceeding in a district court of the
5    United States, except an application for writ of habeas corpus, must pay a filing fee. See
6    28 U.S.C. § 1914(a). An action may proceed despite the plaintiff’s failure to prepay the
7    entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See
8    Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the plaintiff is a
9    prisoner and is granted leave to proceed IFP, he nevertheless remains obligated to pay the
10   entire fee in installments, regardless of whether his action is ultimately dismissed. See 28
11   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
12         Under 28 U.S.C. § 1915, as amended by the Prison Litigation Reform Act
13   (“PLRA”), a prisoner seeking leave to proceed IFP must also submit a “certified copy of
14   the trust fund account statement (or institutional equivalent) for . . . the six-month period
15   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v.
16   King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account statement,
17   the Court assesses an initial payment of 20% of (a) the average monthly deposits in the
18   account for the past six months, or (b) the average monthly balance in the account for the
19   past six months, whichever is greater, unless the prisoner has no assets. See 28 U.S.C.
20   § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner then
21   collects subsequent payments, assessed at 20% of the preceding month’s income, in any
22   month in which the prisoner’s account exceeds $10, and forwards them to the Court until
23   the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
24         In support of his IFP Motion, Plaintiff has submitted a certified copy of his trust
25   account statement required by 28 U.S.C. § 1915(a)(2) and S.D. Cal. CivLR 3.2.
26   Andrews, 398 F.3d at 1119. The Court has reviewed Plaintiff’s trust account statement,
27                                                  2
                                                                                3:19-cv-0348-MMA-WVG
28
1    as well as the attached prison certificate issued by a CEN accounting official verifying his
2    account history and available balances. See Doc. No. 3 at 1-3. Plaintiff’s statements
3    show that he has had no monthly deposits and has carried an average balance of zero in
4    his account during the 6-month period preceding the filing of this action and had no
5    available funds to his credit at the time of filing. See 28 U.S.C. § 1915(b)(4) (providing
6    that “[i]n no event shall a prisoner be prohibited from bringing a civil action or appealing
7    a civil action or criminal judgment for the reason that the prisoner has no assets and no
8    means by which to pay the initial partial filing fee.”); Taylor, 281 F.3d at 850 (finding
9    that 28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s
10   IFP case based solely on a “failure to pay . . . due to the lack of funds available to him
11   when payment is ordered.”).
12         Accordingly, the Court GRANTS Plaintiff’s Motion to Proceed IFP (Doc. No. 3)
13   and assesses no initial partial filing fee per 28 U.S.C. § 1915(b)(1). However, the entire
14   $350 balance of the filing fees due for this case must be collected by the California
15   Department of Corrections and Rehabilitation (“CDCR”) and forwarded to the Clerk of
16   the Court pursuant to the installment payment provisions set forth in 28 U.S.C. §
17   1915(b)(1).
18   II.   Initial Screening per 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
19         A.      Standard of Review
20         Notwithstanding Plaintiff’s IFP status or the payment of any partial filing fees, the
21   PLRA also obligates the Court to review complaints filed by all persons proceeding IFP
22   and by those, like Plaintiff, who are “incarcerated or detained in any facility [and]
23   accused of, sentenced for, or adjudicated delinquent for, violations of criminal law or the
24   terms or conditions of parole, probation, pretrial release, or diversionary program,” “as
25   soon as practicable after docketing.” See 28 U.S.C. §§ 1915(e)(2) and 1915A(b). Under
26   these statutes, the Court must sua sponte dismiss complaints, or any portions thereof,
27                                                 3
                                                                              3:19-cv-0348-MMA-WVG
28
1    which are frivolous, malicious, fail to state a claim, or which seek damages from
2    defendants who are immune. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b); Lopez v.
3    Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (§ 1915(e)(2)); Rhodes v.
4    Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C. § 1915A(b)).
5          All complaints must contain “a short and plain statement of the claim showing that
6    the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
7    not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
8    mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
9    (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Determining
10   whether a complaint states a plausible claim for relief [is] . . . a context-specific task that
11   requires the reviewing court to draw on its judicial experience and common sense.” Id.
12   The “mere possibility of misconduct” falls short of meeting this plausibility standard.
13   Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
14         “When there are well-pleaded factual allegations, a court should assume their
15   veracity, and then determine whether they plausibly give rise to an entitlement to relief.”
16   Iqbal, 556 U.S. at 679; see also Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000)
17   (“[W]hen determining whether a complaint states a claim, a court must accept as true all
18   allegations of material fact and must construe those facts in the light most favorable to
19   the plaintiff.”); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (noting that
20   § 1915(e)(2) “parallels the language of Federal Rule of Civil Procedure 12(b)(6)”).
21         However, while the court “ha[s] an obligation where the petitioner is pro se,
22   particularly in civil rights cases, to construe the pleadings liberally and to afford the
23   petitioner the benefit of any doubt,” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7 (9th Cir.
24   2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985)), it may not
25   “supply essential elements of claims that were not initially pled.” Ivey v. Board of
26   Regents of the University of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).
27                                                  4
                                                                                3:19-cv-0348-MMA-WVG
28
1               B.          Plaintiff’s Factual Allegations
2               On May 9, 2018, Correctional Officers Ramirez and Vasquez1 “asked Plaintiff and
3    his cellmate to step out” of their cell and “have a seat in the dayroom.” Compl. at 3.
4    Soon thereafter Ramirez and Vasquez “exited the cell” and Defendants Perdomo and
5    Osuna entered the cell. Id. Approximately fifteen (15) minutes later, Perdomo and
6    Osuna “told [Plaintiff and his cellmate] about accidentally breaking the cell’s florescent
7    bulb.” Id. When they entered their cell, “Plaintiff and his cellmate observed a lot of
8    glass on the cell floor.” Id.
9               Plaintiff and his cellmate “protested against going into the cell without it being
10   cleaned” and were told by Defendants Montejano, Padilla, Perdomo, and Osuna that “the
11   matter would be taken care of after the search.” Id. After the search concluded,
12   Correctional Officer Vasquez “brought Plaintiff and his cellmate a fox tail broom and
13   dustpan after they complained to him about the condition of their cell.” Id. Plaintiff
14   alleges it took “hours to remove broken bulb glass from the floor, lockers and personal
15   property” in his cell. Id.
16              Plaintiff climbed onto the “top bunk” to “lay down on his side” when he “felt
17   excruciating pain in many areas of his left upper arm.” Id. Plaintiff saw “glass
18   protruding” from his arm and “blood running down.” Id. Plaintiff’s cell mate “yelled
19   ‘man down’.” Id. Correctional officers, along with “medical personnel responded,” and
20   “took Plaintiff to the infirmary.” Id. Plaintiff was later taken to “Central Treatment
21   Center.” Id.
22              After Plaintiff was “discharged from CTC,” he claims Defendant Montejano
23   “continued to deny him clean linen, even thought his bloodied sheets were discarded.”
24   Id. at 4. More than “a week passed before Plaintiff was able to get linen.” Id.
25                                                  
26
     1
         Ramirez and Vasquez are not named as Defendants in this action.
27                                                        5
                                                                                  3:19-cv-0348-MMA-WVG
28
1          Plaintiff seeks $500,000 in compensatory damages, $250,000 in punitive damages,
2    and injunctive relief for “cosmetic surgery for scars on upper left arm.” Id. at 8.
3          C.     42 U.S.C. § 1983
4          “Section 1983 creates a private right of action against individuals who, acting
5    under color of state law, violate federal constitutional or statutory rights.” Devereaux v.
6    Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001). Section 1983 “is not itself a source of
7    substantive rights, but merely provides a method for vindicating federal rights elsewhere
8    conferred.” Graham v. Connor, 490 U.S. 386, 393-94 (1989) (internal quotation marks
9    and citations omitted). “To establish § 1983 liability, a plaintiff must show both (1)
10   deprivation of a right secured by the Constitution and laws of the United States, and (2)
11   that the deprivation was committed by a person acting under color of state law.” Tsao v.
12   Desert Palace, Inc., 698 F.3d 1128, 1138 (9th Cir. 2012).
13         D.     Eighth Amendment Conditions of Confinement
14         The Eighth Amendment’s prohibition against cruel and unusual punishment
15   protects prisoners not only from inhumane methods of punishment but also from
16   inhumane conditions of confinement. Morgan v. Morgensen, 465 F.3d 1041, 1045 (9th
17   Cir. 2006) (citing Farmer v. Brennan, 511 U.S. 825, 847 (1994); Rhodes v. Chapman,
18   452 U.S. 337, 347 (1981)) (quotation marks omitted). While conditions of confinement
19   may be, and often are, restrictive and harsh, they must not involve the wanton and
20   unnecessary infliction of pain. Morgan, 465 F.3d at 1045 (citing Rhodes, 452 U.S. at
21   347). Thus, conditions which are devoid of legitimate penological purpose or contrary to
22   evolving standards of decency that mark the progress of a maturing society violate the
23   Eighth Amendment. Id. (quotation marks and citations omitted); Hope v. Pelzer, 536
24   U.S. 730, 737 (2002); Rhodes, 452 U.S. at 346.
25         In addition, prison officials have a duty to ensure prisoners are provided adequate
26   shelter, food, clothing, sanitation, medical care, and personal safety, Johnson v. Lewis,
27                                                 6
                                                                              3:19-cv-0348-MMA-WVG
28
1    217 F.3d 726, 731 (9th Cir. 2000) (quotation marks and citations omitted). To plead an
2    Eighth Amendment claim, prisoners must allege facts sufficient to plausibly show that
3    officials acted with deliberate indifference to a substantial risk of harm to their health or
4    safety. Farmer, 511 U.S. at 847.
5          First, Plaintiff claims that Defendants broke a “florescent light bulb” in his cell
6    “without providing him means to clean it up” causing him to suffer an injury to his arm.
7    Compl. at 4. In addition, Defendants failed to “exchange his linen” for a week after the
8    incident. Id.
9          Here, Plaintiff has failed to state an Eighth Amendment claim because he has
10   failed to allege facts sufficient to plausibly show that any of the persons he has named as
11   Defendants in this case acted with deliberate indifference to any known, specific, or
12   individualized substantial risk to his health or safety. Farmer, 511 U.S. at 847; see also
13   Paine v. City of Lompoc, 265 F.3d 975, 984 (9th Cir. 2001) (whether or not each
14   defendant “is a participant in the incidents that could give rise to liability” is a necessary
15   element of the § 1983 claim). In order to establish a claim for damages against an
16   individual prison official under § 1983, Plaintiff must allege facts to plausibly show that
17   each official’s deliberate indifference actually and proximately caused a deprivation of
18   his Eighth Amendment rights. Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988).
19         While inmates have the right to personal hygiene supplies, such as fresh linen,
20   Plaintiff’s Complaint fails to contain sufficient factual allegations to suggest that the
21   denial of linen for a one week period of time amounts to the type of objectively serious
22   deprivation the Cruel and Unusual Punishments Clause exists to prevent. See Keenan v.
23   Hall, 83 F.3d 1083, 1091 (9th Cir. 1996), amended by 135 F.3d 1318 (9th Cir. 1998);
24   Farmer, 511 U.S. at 834. There are no allegations that the deprivation was “severe or
25   prolonged.” See Anderson v. County of Kern, 45 F.3d 1310, 1314 (9th Cir. 1995)
26   (“[S]ubjection of a prisoner to lack of sanitation that is severe or prolonged can constitute
27                                                  7
                                                                               3:19-cv-0348-MMA-WVG
28
1    an infliction of pain within the meaning of the Eighth Amendment.”). In addition,
2    Plaintiff was given “means to clean” up his cell from the broken glass when he was given
3    a broom by Correctional Officer Vasquez. See Compl. at 3. Moreover, Plaintiff fails to
4    allege that any of the named Defendants were actually aware that there was broken glass
5    remaining on the top of Plaintiff’s bunk.
6           Thus, because Plaintiff fails to allege facts sufficient to satisfy the subjective
7    component of an Eighth Amendment violation–that any Defendant caused him to be
8    deprived of “life’s necessities” with deliberate indifference to his health or safety–his
9    Complaint fails to state an Eighth Amendment claim upon which relief can be granted.
10   Farmer, 511 U.S. 837; Iqbal, 556 U.S. at 679
11          Because he is proceeding pro se, however, the Court having now provided him
12   with “notice of the deficiencies in his complaint,” will also grant Plaintiff an opportunity
13   to amend. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing Ferdik v.
14   Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992)).
15   III.   Conclusion and Order
16          Good cause appearing, the Court:
17          1.    GRANTS Plaintiff leave to proceed IFP pursuant to 28 U.S.C. § 1915(a).
18          2.    ORDERS the Acting Secretary of the CDCR, or his designee, to collect
19   from Plaintiff’s prison trust account the $350 filing fee owed in this case by collecting
20   monthly payments from the account in an amount equal to twenty percent (20%) of the
21   preceding month’s income and forwarding them to the Clerk of the Court each time the
22   amount in his account exceeds $10 in accordance with 28 U.S.C. § 1915(b)(2). ALL
23   PAYMENTS MUST BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
24   ASSIGNED TO THIS ACTION.
25
26
27                                                  8
                                                                                3:19-cv-0348-MMA-WVG
28
1          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph
2    Diaz, Acting Secretary, California Department of Corrections and Rehabilitation, P.O.
3    Box 942883, Sacramento, California, 94283-0001.
4          4.    DISMISSES Plaintiff’s Complaint (Doc. No. 4) for failing to state a claim
5    upon which § 1983 relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and
6    1915A(b)(1).
7          5.    GRANTS Plaintiff forty-five (45) days leave from the date of this Order in
8    which to file an Amended Complaint that cures the deficiencies of pleading described
9    above. Plaintiff’s Amended Complaint must be complete by itself without reference to
10   his original complaint. See S.D. Cal. CivLR 15.1; Hal Roach Studios, Inc. v. Richard
11   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended pleading
12   supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir. 2012)
13   (noting that claims dismissed with leave to amend which are not re-alleged in an
14   amended pleading may be “considered waived if not repled.”).
15         6.    DENIES Motion for Extension of Time (Doc. No. 7) as moot.
16         7.    The Clerk of Court is directed to mail Plaintiff a blank civil rights form
17   complaint which he may use to submit an amended complaint, if any.
18         IT IS SO ORDERED.
19   DATE: April 18, 2019                  _______________________________________
                                           HON. MICHAEL M. ANELLO
20
                                           United States District Judge
21
22
23
24
25
26
27                                               9
                                                                            3:19-cv-0348-MMA-WVG
28
